[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S OPPOSITION TO DISCOVERY OBJECTIONS OF DEFENDANT'S RAMOS AND RUSSELL (PLEADING NO 205)
The first grounds given for the objection to Supplemental Interrogatories asserts the claim that the plaintiff has untimely filed and waived his right to file additional requests for discovery after pre-trial conference. The defendants cite no provision of the Connecticut Practice Book in support of their claims. Therefore, the general objection is overruled.
The second ground is moot insofar as the Grand Jury has completed its investigation. CT Page 5425
As to the specific interrogatories the court disagrees that interrogatories numbered 1, 2, 3, 4, and 5 are "irrelevant, unreasonable, and not likely to lead to the discovery of admissible evidence." They are directed to the Monell count (Monell v. Department of Social Services of the City of New York Et Al, 436 U.S. 658, 56 L. Ed. 2d 611,98 Supreme Ct. 2018).
Therefore the defendants' objection is overruled.
LEHENY, JUDGE